335 S.E.2d 21 (1985)
314 N.C. 540
In the Matter of The Appeal of R.J. REYNOLDS TOBACCO COMPANY From the Denials of Its Claims For Exemption By Durham County and Forsyth County for 1983.
No. 222P85.
Supreme Court of North Carolina.
September 19, 1985.
Horton, Hendrick & Kummer, Winston-Salem, for R.J. Reynolds Tobacco Co.
P. Eugene Price, Jr., Jonathan V. Maxwell, Winston-Salem, for Forsyth County and its Affected Municipalities.
John G. Wolfe, III, Kernersville, for the Town of Kernersville.
S.C. Kitchen, Durham, for Durham County.
R.J. Reynolds Tobacco Company's notice of appeal and petition for discretionary review under G.S. § 7A-31. Forsyth & Durham Counties' motion to dismiss the appeal for lack of a substantial constitutional question Allowed. Petition Denied.